         Case: 3:21-cv-00334-jdp Document #: 9 Filed: 06/08/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

RODNEY GATSON,

        Plaintiff,
                                                      Case No. 21-cv-334-jdp
   v.

CATHY A. JESS, RANDALL R. HEPP,
and CANDACE WHITMAN,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants.




        /s/                                                    6/8/2021
        Peter Oppeneer, Clerk of Court                         Date
